NUMBER 13-11-00141-CV
 
                                  COURT
OF APPEALS
 
                      THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 

 
TRACTOR
SUPPLY CO. OF TEXAS, LP 
D/B/A TRACTOR SUPPLY
COMPANY #1104,
TRACTOR SUPPLY
COMPANY #1104,
TRACTOR SUPPLY
COMPANY, 
AND VICTOR FONSECA                                                              Appellants,
 
                                                             v.
 
YOLANDA RODRIGUEZ, AS
REPRESENTATIVE 
OF THE ESTATE OF
EDUARDO SONEN,                                   Appellee.
 

 
                              On
appeal from the 93rd District Court
                                        of
Hidalgo County, Texas.
 

 
                              MEMORANDUM
OPINION
 
                            Before
Justices Garza, Vela, and Perkes
 Memorandum Opinion
Per Curiam
 
Appellants,
Tractor Supply Co. of Texas, LP d/b/a Tractor Supply Company #1104, Tractor
Supply Company, and Victor Fonseca, filed a notice of appeal in this cause on
March 15, 2011.  The
parties to this appeal have now filed an “Agreed Motion to Dismiss in Aid of
Settlement.”  According to this motion, the parties have fully and finally
compromised and settled all matters of fact and things in controversy between
them.  Accordingly, the parties request that we dismiss this appeal with
prejudice.  
The
Court, having examined and fully considered the agreed motion to dismiss, is of
the opinion that the motion should be granted.  Accordingly, we GRANT the
motion to dismiss and DISMISS this appeal with prejudice. Costs will be taxed
against appellants.  See Tex. R.
App. P. 42.1(d) ("Absent agreement of the parties, the court will
tax costs against the appellant.").  Having dismissed the appeal at the
parties’ request, no motion for rehearing will be entertained, and our mandate
will issue forthwith.
It
is so ORDERED.
PER
CURIAM
 
Delivered and filed 
the 4th day of May, 2011.